         Case 1:16-cr-00065-BAH Document 24 Filed 10/20/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                       )
                                                 )
                v.                               ) CRIMINAL NO.: 16-CR-065
                                                 )
  GERARDO GONZALEZ-VALENCIA,                     )
    also known as “Lalo,” “Flaco,”               )
    “Silver,” “Silverio,” “Eduardo,” and         )
    “Laline,”                                    )
                                                 )
                             Defendant.          )


              JOINT RESPONSE TO OCTOBER 14, 2020 MINUTE ORDER

       The United States and Defendant Gerardo Gonzalez-Valencia, through undersigned

counsel, respectfully submit this response to the Court’s October 14, 2020 Minute Order

(“Minute Order”) directing the parties to notify the Court whether they consent to appearing at

the next Status Hearing, currently scheduled for October 23, 2020 at 10:00 AM, via

videoconference. Defense counsel has conferred with Mr. Gonzalez-Valencia, and both parties

consent to appearing at the Status Hearing via videoconference.

       Respectfully submitted this 20th day of October, 2020.

 Brown Rudnick LLP                                Arthur G. Wyatt, Chief
                                                  Narcotic and Dangerous Drug Section
 /s/ Stephen Best
 Stephen Best                                     /s/ Kaitlin Sahni
                                                  Kaitlin Sahni
 601 Thirteenth Street, NW                        Brett Reynolds
 Suite 600
 Washington, DC 20005                             Narcotic and Dangerous Drug Section
 202-536-1732                                     Criminal Division
 sbest@brownrudnick.com                           U.S. Department of Justice
                                                  145 N Street NE, 2nd Floor East
                                                  Washington, D.C. 20530
                                                  (202) 598-2493
                                                  kaitlin.sahni@usdoj.gov
